—• Motion, insofar as it seeks to dismiss appeal from order entered August 19, 1980, granted, without costs. Since appellant took an appeal from such order and subsequently abandoned that appeal (see 22 NYCRR 800.12), issues which could have been raised thereon may not be raised on this appeal (see Bray v Cox, 38 NY2d 350; Marcello v Marcello, 92 AD2d 687; De Ronda v Greater Amsterdam School Dist., 91 AD2d 1008). Motion insofar as it seeks to dismiss appeal from order entered September 10, 1981, granted, without costs, since it appears that a timely appeal was not taken from such order. Motion insofar as it seeks to dismiss appeal from judgment entered upon order entered September 10,1981, denied, without costs. Since it appears that such judgment was not served with notice of entry, the appeal was not untimely taken. The order entered September 10, 1981, may be reviewed on this appeal (CPLR 5501, subd [a], par 1; see Austrian Lance & Stewart v Jackson, 50 AD2d 735). Cross motion denied, without costs. Mahoney, P. J., Sweeney, Kane, Main and Levine, JJ., concur.